Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page HH
                                                                           1 of 11
                 Case: 19-13789 Date Filed:
                                     (1 of 2)
                                            04/29/2020 Page: 1 of 1
                                                                                      Apr 29, 2020
                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT                                                    MIAMI

                                ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                              56 Forsyth Street, N.W.
                                              Atlanta, Georgia 30303

   David J. Smith                                                                     For rules and forms visit
   Clerk of Court                                                                     www.ca11.uscourts.gov


                                             April 29, 2020

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 19-13789-CC
   Case Style: K. Kelly, et al v. Juan Cabral, et al
   District Court Docket No: 1:16-cv-20872-JAL

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                        MDT-1 Letter Issuing Mandate
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 2 of 11
                 Case: 19-13789 Date Filed:
                                     (2 of 2)
                                            04/29/2020 Page: 1 of 1


                              UNITED STATES COURT OF APPEALS
                                    For the Eleventh Circuit
                                        ______________

                                            No. 19-13789
                                           ______________

                                       District Court Docket No.
                                          1:16-cv-20872-JAL

   JESUS LAZARO COLLAR,
   and all others similarly situated under 29
   U.S.C. 216(b),

                                                      Plaintiff,

   J. H. ZIDELL, P.A.,
   K. DAVID KELLY,

                                                      Plaintiffs - Appellants,

   versus

   ABALUX, INC,
   JUAN D. CABRAL,

                                                Defendants - Appellees.
                          __________________________________________

                          Appeal from the United States District Court for the
                                     Southern District of Florida
                          __________________________________________

                                                JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                       Entered: March 31, 2020
                            For the Court: DAVID J. SMITH, Clerk of Court
                                         By: Djuanna H. Clark




   ISSUED AS MANDATE 04/29/2020
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 3 of 11
                 Case: 19-13789 Date Filed: 03/31/2020 Page: 1 of 9



                                                              [DO NOT PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 19-13789
                                Non-Argument Calendar
                              ________________________

                          D.C. Docket No. 1:16-cv-20872-JAL


   JESUS LAZARO COLLAR,
   and all others similarly situated under 29
   U.S.C. 216(b),
                                                                          Plaintiffs,

   J. H. ZIDELL, P.A.,
   K. DAVID KELLY,

                                                               Plaintiffs-Appellants,

                                                v.

   ABALUX, INC,
   JUAN D. CABRAL,

                                                              Defendants-Appellees.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________
                                   (March 31, 2020)
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 4 of 11
                 Case: 19-13789 Date Filed: 03/31/2020 Page: 2 of 9



   Before WILLIAM PRYOR, BRANCH and FAY, Circuit Judges.

   PER CURIAM:

         K. David Kelly, an attorney, appeals a sanction against him and his law firm,

   J.H. Zidell, P.A., for misconduct while representing Jesus Collar, in an action

   against Abalux, Inc., and its owner, Juan Cabral, to recover unpaid overtime

   compensation under the Fair Labor Standards Act. After the district court entered

   summary judgment in favor of Abalux and Cabral, which we have since affirmed,

   Collar v. Abalux, Inc., 895 F.3d 1278 (11th Cir. 2018), they moved for an award of

   attorney’s fees and costs. The district court granted the motion and sanctioned

   Kelly and his law firm for failing to correct or withdraw a factually inaccurate

   exhibit to his motion for partial summary judgment and for misrepresenting the

   law governing accounting methods. We affirm.

                                   I. BACKGROUND

         From the filing of Collar’s complaint until the entry of summary judgment

   22 months later, Abalux argued that it was not “an enterprise engaged in

   commerce” under the Act because its “annual gross volume of sales made or

   business done . . . [was] less than $500,000 (exclusive of excise taxes at the retail

   level that are separately stated),” 29 U.S.C. § 203(s)(1)(A)(ii). Collar, 895 F.3d at

   1280, 1281. Abalux furnished Collar copies of its tax returns, bookkeeping

   registers, and other evidence that established it used a cash basis of accounting,


                                              2
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 5 of 11
                 Case: 19-13789 Date Filed: 03/31/2020 Page: 3 of 9



   operated on a calendar year, and had annual gross sales that were below the

   statutory threshold between 2014 and 2016. Although Abalux records reflected

   gross receipts of $505,973.33 in 2015, its office administrator, Michelle Marcos,

   testified in a deposition that the amount had to be reduced for state sales tax of

   $6,255.88 that had been attributable to its retail sales.

         Abalux opposed Collar’s numerous requests for discovery regarding Abalux

   clients, the identities of its former employees, and its bank records, but the Zidell

   firm rejected offers by Abalux to provide nonconfidential information to prove that

   it lacked the amount of annual gross sales to qualify as an enterprise. During Ms.

   Marcos’s second deposition, Jamie Zidell asked her to explain inconsistencies

   between Abalux records and calculations made by Zidell’s firm. Zidell questioned

   Ms. Marcos using charts that listed the amounts Abalux had reported in 2014,

   2015, and 2016 for total sales, bank deposits, and gross sales and the amounts

   Zidell had calculated for each category. Later, Ms. Marcos examined the charts and

   discovered they contained factual and numerical errors.

         After Collar filed a seventh request for discovery, which Abalux opposed, a

   magistrate judge held a hearing on the matter. Zidell argued that the accrual

   method of accounting applied to Abalux so it had to include in its 2015 annual

   gross sales the value of any products sold that year on credit for which it had been

   paid in 2016. When questioned by the district court, Zidell affirmed that his


                                               3
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 6 of 11
                 Case: 19-13789 Date Filed: 03/31/2020 Page: 4 of 9



   argument was accurate “as a matter of law,” and he submitted a copy of Centeno-

   Bernuy v. Becker Farms, 564 F. Supp. 2d 166, 176 (W.D.N.Y. 2008), where an

   employer operating on a cash basis had to recognize as income in 1999 a check

   that it received that year but cashed in 2000. Zidell later argued that Centeno-

   Bernuy dictated that payments received “in a subsequent year” for invoices issued

   in the prior year count “as sales made or business done for the prior year.” But

   counsel for Abalux, Leslie Langbein, explained that Zidell had “some

   misconceptions about the law” and that Abalux had accurately calculated its annual

   gross sales for 2015 using the cash method of accounting as permitted under the

   regulations issued by the Department of Labor, 29 C.F.R. § 779.266, and by the

   Internal Revenue Service. Langbein quoted parts of the regulations and argued that

   Abalux correctly recognized income when received because it had “consistently

   used a cash-basis method of accounting.”

         The magistrate judge granted Collar limited discovery. The magistrate judge

   ordered Abalux to produce a list of its sales and copies of its invoices for orders

   placed in 2015 for which it received payment in 2016. And the magistrate judge

   ordered Abalux to produce copies of bank records and business records about how

   much money it received in 2016 for sales made in 2015.

         Collar, represented by Kelly, appealed the discovery order and moved for

   partial summary judgment on his claim for overtime wages in 2015. Kelly argued


                                             4
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 7 of 11
                 Case: 19-13789 Date Filed: 03/31/2020 Page: 5 of 9



   that the annual gross sales for Abalux included any payments it received in 2016

   for sales it made in 2015. Kelly attached the charts used during Ms. Marcos’s

   deposition as an exhibit to the appeal and the motion.

         Abalux opposed Collar’s appeal of the discovery order and submitted a

   declaration from Ms. Marcos regarding the charts used during her deposition. Ms.

   Marcos declared that the charts “overreported the number of [Abalux] transactions

   in 2014.” She also declared that the charts were inaccurate because they “contained

   numerous discrepancies caused by transposed figures and poor addition.”

         Abalux moved for summary judgment and for an award of attorney’s fees

   and costs to sanction the Zidell firm and its attorneys. Abalux sought sanctions for

   filing suit without contacting it to confirm that it had sufficient annual gross sales

   to ensure that Collar’s employment was covered by the Act; using incorrect charts;

   and insisting on using the accrual method to determine the annual gross sales of

   Abalux. Abalux sought sanctions based on the statute prohibiting unreasonable and

   vexatious litigation, 28 U.S.C. § 1927, the inherent power of the court, and Federal

   Rule of Civil Procedure 11.

         The district court denied Collar’s motion for partial summary judgment,

   entered summary judgment in favor of Abalux, and adopted the recommendation

   of the magistrate judge to grant Abalux an award of attorney’s fees and costs in the

   amount of $27,181.80 against Kelly and the Zidell firm. The district court


                                              5
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 8 of 11
                 Case: 19-13789 Date Filed: 03/31/2020 Page: 6 of 9



   sanctioned Kelly and the law firm for pursuing a factual contention and legal claim

   that were objectively frivolous based on Rule 11 and for their bad faith litigation

   conduct under its inherent powers, and it sanctioned Kelly for unreasonably and

   vexatiously multiplying the litigation, 28 U.S.C. § 1927. The district court found

   that Abalux, in its series of Rule 11 motions, apprised the Zidell firm that its

   requests for discovery were unsubstantiated, that discovery evidenced that Abalux

   had annual gross sales of less than $500,000, and that the Zidell firm should have

   dismissed Collar’s lawsuit. But the district court sanctioned the Zidell firm and

   Kelly only for the refusal to withdraw the incorrect charts after their errors were

   exposed and for the misrepresentations that Abalux had to report revenue using the

   accrual method of accounting in Collar’s motion for partial summary judgment and

   in the opposition to the motion of Abalux for summary judgment. And the district

   court limited the award to the attorney’s fees and costs that Abalux incurred 21

   days after it served a seventh Rule 11 motion on the Zidell firm and one day after

   Abalux filed its opposition to Collar’s motion for partial summary judgment

   because both filings pinpointed how the charts were incorrect and why the use of

   the accrual method was unsound.

                             II. STANDARD OF REVIEW

         We review the imposition of sanctions for abuse of discretion. See Peer v.

   Lewis, 606 F.3d 1306, 1311 (11th Cir. 2010). That standard requires us to affirm


                                              6
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 9 of 11
                 Case: 19-13789 Date Filed: 03/31/2020 Page: 7 of 9



   unless the district court “applies an incorrect legal standard, follows improper

   procedures in making the determination, or bases the decision upon findings of fact

   that are clearly erroneous.” Id. (internal quotation marks omitted).

                                    III. DISCUSSION

         Kelly and his firm challenge the imposition of sanctions on three grounds.

   First, they argue that the inaccuracies in their charts are “a close-run thing,” are

   attributable to human error, and are “inconsequential to the determination of any

   factual or legal issue before the [district] court.” Second, they argue that applying

   the accrual method of accounting to Abalux is supported by caselaw. Third, they

   challenge, for the first time, the amount of the sanctions award.

         Federal courts have the authority under Rule 11 and section 1927 and enjoy

   the inherent power to sanction an attorney for misconduct. See Fed. R. Civ. P. 11;

   28 U.S.C. § 1927. Rule 11 requires an attorney’s candor with the court and

   requires that an attorney substantiate his filings. See Peer, 606 F.3d at 1311

   (stating an attorney’s signature certifies his “factual contentions have evidentiary

   support”). Section 1927 prohibits an attorney’s waste of judicial resources,

   multiplication of the proceedings, and conduct that causes unfair delays. See id. at

   1314. And courts have the inherent power to ensure that an attorney does not

   “knowingly or recklessly raise[] a frivolous argument,” pursue a “claim for the




                                              7
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 10 of 11
                 Case: 19-13789 Date Filed: 03/31/2020 Page: 8 of 9



   purpose of harassing an opponent,” or “delay[] or disrupt[] the litigation.” Barnes

   v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998).

         The district court did not abuse its discretion by sanctioning Kelly and his

   law firm for failing to correct or withdraw the charts that he submitted with his

   motion for partial summary judgment. Kelly submitted the incorrect charts and

   then, after Abalux explained the errors in the charts, stubbornly refused to advise

   the district court that the charts were inaccurate or to withdraw them. Kelly

   violated his obligation to provide the district court with truthful and accurate

   information. His misconduct prolonged the proceedings and delayed an inevitable

   summary judgment for Abalux.

         The district court also did not abuse its discretion by sanctioning Kelly and

   his law firm for misrepresenting that Abalux had to use the accrual method of

   accounting to calculate its annual gross sales. As the district court stated, Kelly

   “clung to an incorrect legal theory” “[d]espite learning of federal regulations, an

   IRS publication, and case-law authority that permitted Abalux to use the cash

   method,” after which he “repeatedly and stridently urged [the] incorrect legal

   argument . . . that the accrual method was mandatory” in his motion for partial

   summary judgment and motions opposing the filings by Abalux for summary

   judgment. Kelly misstated the import of Centeno-Bernuy, 564 F. Supp. 2d at 176,

   in which the court relied on the unremarkable rule that a cash basis taxpayer must


                                              8
Case 1:16-cv-20872-JAL Document 238 Entered on FLSD Docket 04/29/2020 Page 11 of 11
                 Case: 19-13789 Date Filed: 03/31/2020 Page: 9 of 9



   recognize income when it is received to require the taxpayer to add to its income a

   check that it received but delayed negotiating. See Healy v. Comm’r, 345 U.S. 278,

   281 (1953). And none of the caselaw that Kelly cited required a cash-basis

   taxpayer to use the accrual method of accounting. Kelly’s argument was frivolous.

   And he unreasonably prolonged his client’s lawsuit against Abalux.

           Kelly waived any challenge that he could have made to the amount of

   attorney’s fees and costs awarded to Abalux and Cabral. When “a party fails to

   timely challenge a magistrate’s nondispositive order before the district court, the

   party waive[s] his right to appeal those orders in this Court.” Smith v. Sch. Bd. of

   Orange Cty., 487 F.3d 1361, 1365 (11th Cir. 2007); see Fed. R. Civ. P. 72(a)

   (providing that a party must object to a magistrate judge’s nondispositive order

   within 14 days of being served with the order). By failing to object to the order that

   awarded Abalux and Cabral $26,989.20 for attorney’s fees and $182.60 for costs,

   Kelly and his law firm waived the right to appeal the amount of sanctions imposed

   against them.

                                   IV. CONCLUSION

           We AFFIRM the imposition of sanctions against Kelly and the Zidell law

   firm.




                                             9
